SIMON KLEVANSKY #3217-0
ALIKA L. PIPER #6949-0
CARISA LIMA KA'ALA DUFFY #7372-0
Klevansky Piper, LLP
841 Bishop Street, Suite 1707, Honolulu, Hawaii 96813
Telephone: (808) 536-0200 / Facsimile: (808) 237-5757
E-mail: sklevansky@kplawhawaii.com; apiper@kplawhawaii.com
        kduffy@kplawhawaii.com
Attorneys for Plaintiff Trustee Dane S. Field

        ROLLOFFS HAWAII, LLC                                                   16-01294

                                                                              7

             DANE S. FIELD, Bankruptcy Trusee
                                                                       18-90034

             TRASHMASTERS, LLC, et al.
                                                                                    August 17, 2020
                                                                                    10:00 a.m.

                                                                                    August 4, 2020

               Plaintiff's Petition for Determination of Good Faith Settlement [Re:
               TrashMasters, Corridor and SPB Defendants]                                       38

               Plaintiff DANE S. FIELD, Bankruptcy Trustee




NOTE: Due to the COVID-19 public health emergency, participation at this hearing will be telephonic
(leave of court not required). The Toll-free Call-in number is (866) 390-1828, and the Access code is
3287676. Further instructions regarding teleconference protocols may be found at the court’s website.

Plaintiff DANE S. FIELD (the "Trustee"), the duly appointed Chapter 7 bankruptcy trustee of the estate
of Debtor ROLLOFFS HAWAII, LLC, and the Plaintiff in the above-referenced adversary proceeding,
hereby petitions the Court for its submission of a report and recommendation that the United States
District Court for the District of Hawaii issue an order determining that the Settlement Agreement
between the Trustee on the one hand, and Defendant TrashMasters, LLC and the parties referred to in
the Petition as the "Corridor Defendants", and the "SPB Defendants" (collectively the "Settling
Defendants"), on the other hand, has been entered into in good faith, as provided in Haw. Rev. Stat.
§663-15.5, and, as a consequence, the remaining defendants in the case are barred from asserting
claims and cross-claims against the Settling Defendants.

This Notice contains only a summary of the Petition. The Petition may be inspected at the office of the
Clerk of the Court during normal business hours. Copies may be obtained by contacting the Filers
(whose name and address appear above).

127847.pdf




       U.S. Bankruptcy Court - Hawaii #18-90034 Dkt # 39 Filed 07/10/20 Page 1 of 2
            August 4, 2020                                HRS § 663-15.5(b)




                        SIMON KLEVANSKY
                        ALIKA L. PIPER
                        CARISA LIMA KA'ALA DUFFY
                        Klevansky Piper, LLP
                        841 Bishop Street, Suite 1707, Honolulu, Hawaii 96813
                        Telephone: (808) 536-0200 / Facsimile: (808) 237-5757
                        E-mail: sklevansky@kplawhawaii.com; apiper@kplawhawaii.com;
                        kduffy@kplawhawaii.com




July 10, 2020                    Carisa Lima Ka'ala Duffy




U.S. Bankruptcy Court - Hawaii #18-90034 Dkt # 39 Filed 07/10/20 Page 2 of 2
